Citation Nr: 1635015	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976, with additional service in the Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an April 2014 Board hearing.  A transcript is of record.   The case was remanded for additional development in April 2015 and October 2015.

As noted in the prior remands, the issue of entitlement to an apportionment of the Veteran's benefits, on behalf of his spouse, has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded this issue to obtain new records and an addendum medical opinion to the June 2015 VA examination.  An addendum medical opinion was obtained in November 2015.  A supplemental statement of the case was issued in February 2016, but it failed to review or discuss this addendum opinion.  This additional, relevant evidence must be reviewed prior to the issuance of a supplemental statement of the case, both pursuant to VA regulation and to the instructions of the prior Board remand.  38 C.F.R. §§ 19.31, 19.37 (2015); Stegall v. West, 11 Vet. App. 268 (1998).  

While the case is on remand, the Veteran should be afforded an additional opportunity to provide private treatment records of his condition, including any records from Central Oregon Radiology.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to the right knee, to include records from Central Oregon Radiology.

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record, including the November 2015 VA addendum medical opinion.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






